IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 SIMON OROS and VIORICA OROS,
 husband and wife,                                       No. 72238-7-1

                                                                                 —    —lc^
                      Respondents,                       DIVISION ONE            en   y>ZQ


                                                         UNPUBLISHED OPINIO^
 PAULA G. ANDERSON and JOHN DOE                                                        c/>rn.


ANDERSON, husband and wife,

                     Appellants.                         FILED: August 24, 2015 £      §<

      Appelwick, J. — A jury awarded the Oroses damages against Anderson, in her

personal capacity, for breach of contract. Anderson argues that the trial court erred when

it excluded evidence relating to counterclaims by Anderson's corporation and when it

denied her request to add the affirmative defense of offset. She further asserts that the

trial court erred when it awarded the Oroses prejudgment interest and attorney fees in the

amount requested by the Oroses. We affirm.

                                          FACTS


       Paula Anderson is a licensed real estate agent. In 2009, Anderson worked for

RE/Max Northwest Realtors and worked out of its office. Anderson worked primarily with

foreclosed properties. She was also one of two shareholders for Anderson Real Estate

Group (ARE)—a closely held corporation.          Anderson's husband was ARE's other

shareholder.


       In May 2009, Simon Oros began working with Anderson, because he needed a

real estate agent to help him to invest. Anderson encouraged Oros to invest in foreclosed

properties, remodel those properties, and sell them for a profit.
No. 72238-7-1/2


      On June 1, 2009, Oros signed a "Buyer's Agency Agreement" with RE/Max to

purchase houses at foreclosure auctions. The agreement was between RE/Max as the

broker and Oros as the buyer. It also stated that Re/Max appointed ARE as the agent to

represent Oros.

       Sometime during June 2009, Anderson gave Oros a document from ARE entitled

"Buying Equity Property." The document outlined the foreclosure purchasing process:

the timeline, the auction process, the down payment, and the financing options. It also

stated in capital letters that there are no returns for auction properties. Oros signed the

bottom of each page of the document.

      To begin the investment process, a lender—in this case Equity Partners Northwest

Funding LLC—would attend the foreclosure auction and bid on the desired property. After

the lender purchased the property at the auction, the borrower—in this case Oros—would

pay a down payment and execute loan documents through the lender to finance the

remaining price of the property.

       On July 9, 2009, Anderson called Oros about a foreclosed property investment

opportunity in Renton. After speaking with Anderson, Oros orally agreed to buy the

Renton property. After the auction, Anderson contacted Oros and told him that a bid was

made on Oros's behalf and the property was his. The total purchase price of the property

was $340,100.00. Anderson instructed Oros to pay a down payment of $85,025.00. Oros

provided the $85,025.00 down payment as instructed later that day.

       The next morning, Oros and his wife went to look at the property that had been

purchased on his behalf at the foreclosure sale. After seeing the house, noticing that

several other houses on the block were also for sale, and speaking with a real estate
No. 72238-7-1/3


agent who was selling one of the other houses on the block, Oros determined that the

house he agreed to purchase was worth less than Anderson suggested. Oros called

Anderson and told her that he no longer wanted to purchase the Renton property.

      The following Monday, Dean Street, the representative for Equity Partners

Northwest, the lender, found out that Oros no longer wanted to purchase the property.

Street was angry and told Anderson that because Oros was her client she was required

to fix the problem. Over the course of several conversations, Street told Anderson that if

she did not fix the problem with Oros that she would never work in the foreclosure industry

again. Anderson felt that Street "was really threatening" her.

       Subsequently, Anderson agreed to buy the Renton property, remodel it, and resell

it herself. Anderson was already remodeling another house that summer and told Oros

that she would need his help with the project.

       On August 3, 2009, the Oroses, Anderson, and Equity Partners Northwestentered

into a property agreement (Agreement). Under the Agreement, Anderson took title to the

Renton property and became the buyer, the Oroses were the sellers, and Equity Partners

Northwest remained the lender. The Agreement provides in pertinent part:

              (b) Buyer shall execute a junior position deed of trust behind Lender
       in the amount of $85,025.00 in favor of Seller. In the event that Buyer is
       able to sell the Property for a purchase price in the amount of $450,000 or
       more, Seller shall receive $2000.00 in addition to the return of their principal.
       In the event the Buyer sells the Property for a purchase price of less than
       $450,000 Seller shall have $2000.00 deducted from the principal amount.
       No interest shall accrue on the unpaid balance and the principal shall be
       due 180 days from the date of this Agreement. Seller's deed of trust shall
       be paid from the proceeds of the closing of the sale of the Property. Buyer
       agrees to use best efforts to list, market and sell the Property.

In other words, Anderson would purchase the Renton property utilizing the Oroses'

$85,025.00 down payment and would reimburse them after the sale of the property. The
No. 72238-7-1/4




Agreement also stipulated that a new deed of trust would be issued as between Anderson

and Equity Partners Northwest. That deed of trust was executed and recorded. There

was no evidence in the record before us of a junior position deed of trust in favor of the

Oroses. According to the Oroses, the deed of trust securing repayment of their down

payment was never executed.

       Anderson worked to repair and upgrade the Renton property in order to

successfully improve it and sell it for more money. According to Anderson, Oros orally

agreed to help with the repairs, failed to do so, and did not contribute to any of the costs.

Anderson sold the Renton property in December 2009 for $414,800.00—less than the

$450,000 benchmark outlined in the Agreement. From the $414,800.00 sale price of the

property, Anderson paid taxes, fees, costs, and obligations on the property.             She

maintained that after the property sold, there were insufficient funds to refund the Oroses'

down payment and that she wanted to make it even so that both she and the Oroses "lost

the same amount." Anderson paid Oros $32,381.

       On February 22, 2013, the Oroses sued Anderson for the remainder of the down

payment.1 The Oroses also requested interest and attorney fees and costs. The Oroses

sued based on breach of contract, conversion, and breach of constructive or implied trust.

The lawsuit proceeded to a jury trial. At trial, Anderson defended against enforcement of

the Agreement primarily based on duress—that Anderson felt her economic livelihood

was at stake because of Street's threats. After a jury rendered its verdict, on July 10,

2014, the trial court entered judgment in favor of the Oroses for $106,831.52 ($50,644.00


       1 The Oroses sued for $52,644.00 even though the property sold for less than
$450,000.00.
No. 72238-7-1/5




principal amount, $27,006.43 prejudgment interest, $3,183.09 in costs and expenses, and

$25,998.00 in attorney fees). Anderson appeals.

                                       DISCUSSION


       Anderson contends that the trial court erred when it excluded evidence and


testimony relating to ARE's claims. Anderson also argues that the trial court erred when

it denied her request to amend the pleadings to add the affirmative defense of offset.

Anderson further asserts that the trial court erred when it granted the Oroses' motion for

an award of prejudgment interest and when it granted the Oroses' an excessive award of

attorney fees.

  I.   ARE's Claims


       On June 3, 2014, the Oroses moved in limine to exclude any argument or evidence

as to any claims and issues belonging to ARE. The Oroses asserted that Anderson had

no standing to sue or assert claims on behalf of the corporation. On June 5, 2014,

Anderson argued—for the first time in her response to the motion in limine—that ARE's

claims passed to the Andersons personally when ARE was administratively dissolved in

2010, because the Andersons were the sole shareholders.

       On June 9, 2014, the day before opening statements, the trial court held a hearing

on the motions in limine. The trial court granted the Oroses' motion in limine precluding

Anderson from offering evidence, asserting, or arguing any claims or defenses that

belong to ARE. The trial court stated that ARE is not a party to the lawsuit and that

Anderson had not previously alleged that she is a successor to the corporation or that

she was asserting a claim on behalf of the corporation. It stated, "I don't think it's fair now

to mush things together and allow [a] claim by a corporation or to allow [Anderson], who
No. 72238-7-1/6




has not alleged that she's a successor to the corporation, to assert the claim on behalf of

the corporation."

      Anderson argues that the trial court erred in excluding the evidence, because it

wrongly concluded that the claims belonged to the corporation, rather than Anderson

personally.2 It did not err. The trial court properly excluded any claims and damages

belonging to the corporation. More importantly, it concluded that Anderson was untimely

in asserting the claims and alleging that they belonged to her. In effect, Anderson argues

that when the trial court granted a motion in limine the day before trial, it improperly

refused to allow her to amend her answer and counterclaim to raise those arguments.3

       The amendment of a party's pleadings is governed by CR 15. CR 15(a) provides

that a party may amend its pleadings only by leave of the court or by written consent of

the adverse party. The purpose of CR 15 is to facilitate a proper decision on the merits.

Herron v. Tribune Publ'q Co.. 108 Wn.2d 162, 165, 736 P.2d 249 (1987). While leave is

to be freely given, leave should not be granted where prejudice to the opposing party

would result.   Caruso v. Local Union No. 690 of Int'l Bhd. of Teamsters, Chauffeurs,

Warehousemen & Helpers of Am.. 100 Wn.2d 343, 349, 670 P.2d 240 (1983). The court

considers factors such as undue delay and unfair surprise when determining prejudice.

Herron. 108 Wn.2d at 165. A court may also consider whether the amendment to the


       2 A trial court's decision to exclude evidence will be reversed only where it has
abused its discretion. Kappelman v. Lutz, 167 Wn.2d 1, 6, 217 P.3d 286 (2009). Atrial
court abuses its discretion when its ruling is manifestly unreasonable or based on
untenable grounds. Ryan v. State, 112 Wn. App. 896, 899, 51 P.3d 175 (2002).
       3 Anderson is ostensibly challenging this ruling so that she can assert evidence
that the Oroses breached the buyer's agency agreement with RE/Max and ARE by
refusing to go through with the purchase of the Renton property and that the Oroses
breached an oral agreement that Oros would provide labor for the remodel. And, because
she seeks to place ARE's damages before the jury.
No. 72238-7-1/7




complaint is likely to result injury confusion, the introduction of remote issues, or a lengthy

trial, jd. at 165-66. The amendment of pleadings is addressed to the sound discretion of

the trial court, whose determination will be overturned on review only for abuse of such

discretion. Walla v. Johnson, 50 Wn. App. 879, 882, 751 P.2d 334 (1988).

       Here, the trial court provided five bases for its ruling: (1) Anderson did not allege

that she was a successor to the corporation in the pleadings, (2) Anderson did not allege

that she was asserting a claim on behalf of the corporation, (3) lack of timeliness, (4)

confusion of the jury, and (5) fairness to the Oroses.4

       It was not until Anderson's response to the Oroses' motions in limine on June 5,

2014—a week before trial—that Anderson first asserted that ARE's claims passed to her

personally. When Anderson answered the complaint and presented counterclaims, she

asserted that ARE entered into the relevant agreements and transactions, rather than her

personally. Specifically she asserted that the Oroses breached two separate agreements

with ARE.    As a result of the alleged breaches, Anderson sought damages from the

Oroses including compensation for the labor and services ARE expended to remodel the

property.   Moreover, Anderson sought relief in her answer to have ARE added as a

necessary party to the lawsuit based on her counterclaims. But, she did not disclose

ARE's corporate dissolution, did not plead the transfer of ARE's claims to her personally,

and did not take the steps required to add ARE as a party. ARE did not intervene.

       Anderson waited until the eve of trial to present evidence that ARE was

administratively dissolved, that ARE's claims belonged to her, and that she intended to



       4 It could have added that Anderson never filed a proper written motion seeking
leave to amend to add these claims as required by CR 15(a).
No. 72238-7-1/8




personally assert those claims on behalf of the corporation. Anderson claimed that the

delay was justified, because she did not determine until less than two weeks before trial

that the corporation had been administratively dissolved. But, Anderson did not mention

this theory until she responded to the Oroses' motions in limine on June 9, 2014—less

than one week before trial. And, even then, she had not added ARE as a necessary

party.

         Allowing the amendment of the pleadings or a change in theory based upon

different circumstances than those set forth in the original pleading, after undue delay,

would have constituted unfair surprise and would have been prejudicial to the Oroses.

See Wilson v. Horslev. 137 Wn.2d 500, 507, 974 P.2d 316 (1999) (raising new issues on

the eve of trial is considered unfair surprise); id. at 515 (Sanders, J., concurring in

part/dissenting in part) (stating that an amendment should be allowed when it seeks only

to assert a new legal theory based upon the same circumstances set forth in the original

pleading); Herron, 108 Wn.2d at 165 ("The factors a court may consider in determining

prejudice include undue delay and unfair surprise.").

         The trial court did not abuse its discretion when it granted the Oroses' motion in

limine excluding these late claims.5

 II.     Offsetting Damages

         Anderson argues that the trial court erred in not allowing the jury to consider her

personal damages as an offset to the Oroses' claims.


      5 Accordingly, whether ARE was actually administratively dissolved or whether
ARE's claims automatically transferred to the Andersons is immaterial. And, because we
conclude that the trial court did not abuse its discretion in excluding ARE's claims and
damages, we conclude that the trial court did not err when it excluded exhibit 28—a ledger
listing ARE's remodel expenses.


                                                  8
No. 72238-7-1/9




       In her counterclaims, Anderson asserted that Oros orally agreed to provide

substantial labor and services toward the rehabilitation, remodel, and sale of the property.

She claimed that both ARE and Oros would be paid an hourly rate for any labor performed

readying the property for sale and that such payment would come from the proceeds of

the sale. The counterclaim stated that the agreement was between ARE and Oros.

       Responsive to this counterclaim, the Oroses moved in limine to exclude evidence

of an "alleged oral agreement" between the parties. The Oroses argued that Anderson

had no standing to assert the counterclaim belonging to ARE. And, they argued that even

ifAnderson personally was the contracting party in the alleged oral agreement instead of

ARE, admission of the oral agreement was barred by the statute of limitations for oral

agreements. Despite the fact that Anderson's counterclaim specifically stated that the

agreement about the remodel expenses was between ARE and Oros, at the motion in

limine hearing, Anderson argued that the alleged oral agreement was between her

personally and Oros. Because it could notdetermine the parties to or terms ofthe alleged

oral agreement, the trial court denied the motion in limine to exclude evidence of such an

oral agreement.

       After Anderson rested at trial, the Oroses made a motion under CR 50 to dismiss

Anderson's counterclaim seeking damages based on the alleged oral agreement. This

time, rather than emphasizing the expiration of the statute of limitations for oral

agreements or the fact that ARE might have been the contracting party, the Oroses

claimed that Anderson was unable to identify specific damages personal to her under the

alleged oral agreement. The Oroses argued that even if the oral agreement existed
No. 72238-7-1/10




between Anderson personally and Oros, and provided Anderson the potential to claim

damages, she could not identify those specific, personal damages.

       The trial court ultimately concluded that the statute of limitations on the alleged

oral agreement ran before the Oroses filed the complaint.         Therefore, the trial court

dismissed Anderson's counterclaim of the oral contract with respect to the work that was

to be done on the property. After the trial court ruled, Anderson argued in response that

even if the statute of limitations had already ran on the oral agreement, precluding her

counterclaim, she was still able to request a setoff against any amount the jury awarded

the Oroses. At this point—the third day of trial after Anderson rested—Anderson moved

to amend the pleadings to include an affirmative defense for offset of damages. The

Oroses objected and the trial court stated that, "I am going to deny any motion to amend

the pleadings at this late stage. It's just too late."

       Anderson now argues that the basis of the trial court's ruling was incorrect because

statute of limitations had not run against defenses arising out of the transactions sued

upon. But, she misrepresents the issue on appeal. The trial court relied on the statute of

limitations to dismiss Anderson's counterclaim—not Anderson's request to add the

affirmative defense of offset. The trial court denied Anderson's request to offset damages

under CR 15, because she sought leave to add the defense too late.6 Thus, the issue is


       6 It is worth noting that during the hearing on the motions in limine, counsel for the
Oroses and the trial court had a discussion about whether Anderson would be precluded
from bringing offset as an affirmative defense even if the trial court granted the motion in
limine limiting evidence of an oral agreement on statute of limitations grounds. Counsel
for the Oroses conceded that had Anderson pleaded that affirmative defense, the statute
of limitations would not preclude it as it would for the counterclaim. The trial court stated
that it did not think Anderson had pleaded offset as a defense. Anderson did not say
anything at that point and waited until after she rested to move to amend.

                                                   10
No. 72238-7-1/11




whether the trial court abused its discretion under CR 15 when it denied Anderson's

request to amend the pleadings to add the affirmative defense.

      Anderson argues that the trial court's denial of her request was an abuse of

discretion and manifestly unfair. Anderson cites to CR 15(b) and argues that courts are

required to liberally construe the rule to allow amendment when the issues are raised and

adjudicated at trial. Anderson claims that even though she did not directly raise the issue

of offset in her pleadings, she was claiming throughout the proceedings that Oros should

share in the costs to renovate the property.

       CR 15(b) states that issues not raised by the pleadings will be treated as if they

were if such issues are "tried by express or implied consent of the parties." (Emphasis

added.) Amendment under CR 15(b) cannot be allowed if actual notice of the unpleaded

issue is not given, if there is no adequate opportunity to cure surprise that might result

from the change in the pleadings, or if the issues have not in fact been litigated with the

consent of the parties. Harding v. Will, 81 Wn.2d 132, 137, 500 P.2d 91 (1972).

       Here, the Oroses quite clearly did not consent to the admission of evidence of the

oral agreement for offset purposes, as is plainly evidenced by their motion in limine to

exclude that evidence and their later CR 50 motion to dismiss the counterclaim related to


the oral agreement. And, Anderson does not identify anything in the record indicating

that the Oroses impliedly consented.

      Additionally, granting leave to amend to add the affirmative defense of offset for

Anderson's personal damages would have been futile. Anderson was unable to identify

any specific personal damages. Although the trial court excluded evidence of the alleged

oral remodel labor agreement and any damages stemming therefrom, it had allowed


                                               11
No. 72238-7-1/12




Anderson to testify as to any personal damages incurred as a result of the remodel.

Specifically, the trial court stated that "I think it's appropriate to allow . . . evidence of

damages suffered by the individual, not by the corporation." And, Anderson testified that

some of the money for the remodel came out of the Andersons' personal credit line. But,

when cross-examined by the Oroses' counsel, Anderson could not answer specifically

how much she was asking the jury to award her in damages. Denying a motion for leave

to amend is not an abuse of discretion if the proposed amendment is futile. Rodriguez v.

Loudeve Corp., 144 Wn. App. 709, 729, 189 P.3d 168 (2008).

        Because Anderson was unable to provide a specific amount of personal damages

based on the costs of the remodel that she wished to offset, the amendment would have

been futile.7 Consequently, we conclude that the trial court did not abuse its discretion

when it denied Anderson's late request to amend the pleadings to add the affirmative

defense of offset.


 III.   Prejudgment Interest

        Anderson also argues that the trial court erred in granting the Oroses' motion for

an award of prejudgment interest.        The trial court granted the Oroses' motion for

prejudgment interest in the amount of $27,006.43. This interest constituted a little more


        7 We similarly conclude that the trial court did not err when it denied Anderson's
request for a jury instruction related to offset of damages.
       Moreover, in light of our conclusion, Anderson's parol evidence argument is
without merit. The Agreement stated that the Oroses were to be paid out of the "proceeds
of the closing of the sale of the Property." Anderson claims that the definition of
"proceeds" included the deductions for the costs to renovate the property and that the trial
court improperly disallowed parol evidence with respect to the definition of the term
"proceeds." But, because we conclude that the trial court properly excluded evidence of
ARE's claims and damages and because Anderson was unable to prove any personal
damages when given the opportunity to do so, whether the renovation costs should have
first been deducted from the Oroses' reimbursement is moot.


                                                 12
No. 72238-7-1/13




than 53 percent of the principal amount of the judgment awarded by the trial court

($50,644.00).

       RCW 4.56.110(1) limits the amount of interest a court may award in an action on

a breach of contract. It provides that judgments shall bear interest at the rate specified in

the contracts provided that the interest rate is set forth in the judgment.                Id.

Notwithstanding RCW 4.56.110(1 )'s focus on judgments, Anderson relies on a provision

in the Agreement which states that no interest shall accrue on the unpaid balance of the

Oroses' down payment. The balance amount was due in full in 180 days. It is a fair

reading of the provision that the no interest clause applied only until the due date. And,

consistent with that reading, the trial court did not award interest from the date of the down

payment to the date of sale. Moreover, the interest provision in the Agreement did not

address default or judgment interest under RCW 4.56.110(1). The principal amount due

on the note was liquidated. The trial court applied the proper interest rate pursuant to

RCW 4.56.110(4).

       Next, Anderson notes that the trial court has discretion to disallow prejudgment

interest during periods of unreasonable delay in completing litigation that is attributable

to the claimants. She contends that the Oroses sat "on the claim for years, never once

requesting reimbursement and allowing the Andersons to negotiate a settlement or pay

the amount."    The trial court reasoned that by failing to pay the Oroses, Anderson

wrongfully retained money she was obligated to pay them and deprived them of the use

of those funds. And, it concluded that it would be inappropriate to reduce the interest,

because the Oroses commenced the litigation within the applicable statute of limitations

period. Anderson fails to produce authority upon which we can conclude that an award


                                                 13
No. 72238-7-1/14




of prejudgment interest under these circumstances—when the Oroses brought suit within

the statute of limitations period—constitutes an abuse of discretion.

IV.   Attorney Fees

      Anderson argues that the trial court erred when it awarded "excessive" attorney

fees to the Oroses.     Specifically, she argues that the amount of fees awarded is

unreasonable, because it is greater than the principal judgment amount when combined

with the prejudgment interest. This court reviews an award of attorney fees for abuse of

discretion. Steele v. Lundgren, 96 Wn. App. 773, 780, 982 P.2d 619 (1999).

       Here, the Agreement provides for attorney fees in paragraph 1(k).

       If either party hereto breaches any provisions of this Agreement, the
       breaching party shall pay to the non-breaching party all attorneys' fees and
       other costs and expenses incurred by the non-breaching party in enforcing
       the Agreement or preparing for legal or other proceedings regardless of
       whether suit is instituted. If it becomes necessary for either party to employ
       legal counsel or to bring an action at law or other proceeding to enforce any
       of the terms, covenants, or conditions of this Agreement, the prevailing party
       in any such action or proceeding shall be entitled to recover its costs and
       expenses incurred in such action from the other party, including, without
       limitation, expert witness fees and costs, consultant fees and costs,
       reasonable attorneys' fees and costs, set by the Court and not a jury, at
       both trial and appellate levels.

       The trial court awarded the Oroses $25,998.00 in attorney fees. Anderson cites to

Singelton v. Frost. 108 Wn.2d 723, 731-32, 742 P.2d 1224 (1987) and RPC 1.5 for the

assertion that the trial court may reduce the award of fees to that which is reasonable in

light of the amount recovered and fix a fee that is proportional to the recovery. This

provides the trial court permissive authority to make a reduction—it does not require a

reduction. Secondly, the amount of money involved in the controversy is only one of

several factors to be considered in reducing a fee award. See Frost, 108 Wn.2d at 731.




                                                14
No. 72238-7-1/15




And, the trial court properly considered all the relevant factors and criteria when

considering the reasonability of the fee award here.

          Moreover, the amount of money involved in the controversy, excluding costs and

fees, was $50,644.00 plus the prejudgment interest of $27,006.438—$77,650.43. The

attorney fee award was $25,998.00. Anderson provides no authority for the assertion

that an attorney fee award constituting roughly a third of the amount of money claimed in

a lawsuit is excessive or per se unreasonable. Therefore, we conclude that the trial court

did not abuse its discretion when it awarded the Oroses attorney fees in the amount that

it did.


          Anderson also argues that the Oroses should not be allowed to recover attorney

fees for unsuccessful motions, witness fees for a witness under subpoena, and fees that

were under an increased rate midway through the case. But, Anderson has failed to

provide any authority upon which we can conclude that the trial court abused its discretion

in awarding these fees.

 V.       Fees and Costs on Appeal

          The Oroses argue that they are entitled to attorney fees and costs incurred on

appeal pursuant to RAP 18.1 and the terms of the Agreement. This court will award

attorney fees to the prevailing party only on the basis of a private agreement, statute, or

a recognized ground of equity. Eguitable Life Leasing Corp. v. Cedarbrook, Inc., 52 Wn.




        8Anderson excludes the prejudgment interest when considering the amount of the
Oroses' claim in the lawsuit and the comparative reasonability of the fee award. But, as
discussed above, the Oroses requested prejudgment interest in their initial complaint and
the trial court's award of that prejudgment interest was proper.


                                                15
No. 72238-7-1/16




App. 497, 506, 761 P.2d 77 (1988). Here, the Agreement provides for attorney fees and

costs.


         The Oroses prevailed on every issue in this appeal. We therefore award them

attorney fees and costs subject to their compliance with RAP 18.1(d).

         We affirm.




WE CONCUR:




 fc -^re.                                           6tx.3~-




                                              16